DraNNON, Judge

(dissenting):

I can not agree that a merry-go-round is a public nuisance, to which the harsh and vigorous remedies provided by law for public nuisances shall be applied. This merry-go-round is not proven a nuisance, and is not, in its nature, such. It is an amusement from which children derive' great pleasure find enjoyment, and, with them, their parents. A great many most respectable grown people enjoy their presence in our towns. They want that element necessary to stamp them as nuisances — that their harm or annoyance shall be so extensive as- to affect the public at large, not merely a few persons. Many things annoy, perhaps hurt, a few persons, but a few must not make law for the many. A band discoursing music in a park, very frequently, in summer, no doubt, annoys aged or sickly persons in the neighborhood, and others tired of its music, from repetition; and shall we say it is a nuisance? Shall we say -a church wherein, for weeks, religious revivals are held until late at night, is such? Is the ringing of church bells? Are theatres and circuses? Are even billiard tables and bowling alleys that are open until late in the night ? Many things annoy a few; but they can not deny the rights, even the amusements or pastimes, if decent, and no-timmoral,ofthemany. They must submit to the inconvenience peculiar to themselves. I do not attempt a discussion at large. We must not make government too rigid and exacting, upon even the amusements of the people, else it becomes, in their eyes, an engine of oppression and tyranny. The action of the council in this case, under the form of law, 1.00k ‘ awayT the right of the owner to use his property to earn a livelihood, and invaded the right o£ tl;c people to go to a docent *480place for harmless and pleasurable amusement. If the company frequenting such places, as it seldom or never does, becomes disorderly or immoral, that is a matter of police control, but does not make a merry-go-round a public nuisance.